Citation Nr: 0718248	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-44 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently rated as 50 percent disabling.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel










INTRODUCTION

The veteran served on active duty for training from September 
1967 to February 1968.  

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

The veteran's symptoms of generalized anxiety disorder result 
in deficiencies in most areas, such as ability to work, 
family relations, thinking and mood.  His symptoms include 
almost daily crying spells, hearing voices each night, a 
history of suicidal ideation, and loss of concentration and 
difficulty in daily functioning due to near constant 
depression.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent for generalized 
anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claim for an increased rating for a 
generalized anxiety disorder in November 2003.  A November 
2003 letter from the RO to the veteran informed him of what 
was needed from him, the status of his claim, what the 
evidence must show to establish entitlement to a higher 
rating and how VA could help in obtaining evidence.  

The RO requested the VA and private medical records 
identified by the veteran.  In December 2003 the RO wrote the 
veteran a letter and kept him informed of their actions on 
his behalf.  

The veteran's private medical records, VA hospital and 
outpatient treatment records, and records from the Social 
Security Administration were obtained.  The veteran was 
afforded VA examination in December 2003, February 2005 and 
January 2006.  The veteran did not wish to have a hearing.  
In April 2006 the veteran stated he had no additional 
evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  

The veteran's generalized anxiety disorder is rated under 
Diagnostic Code 9400.  This provides a 50 percent rating is 
to be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2006).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2006).  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2006).  

Factual Background and Analysis.  In November 2003 the 
veteran filed his claim for an increased rating for his 
service-connected generalized anxiety disorder.  Service 
connection for a generalized anxiety disorder had been 
granted in a June 1970 rating decision and a 10 percent 
rating had been in effect since the original grant of service 
connection.  In January 2004, the RO increased the evaluation 
to 50 percent, effective from November 2003.  

VA outpatient treatment records from November 2003 revealed 
the veteran had come to VA due to worsened depressed mood, 
insomnia, crying spells, hopelessness and occasional death 
wishes.  Major recurrent depression was diagnosed.  

On December 5, 2003, the veteran was admitted to a VA 
hospital with complaints of depressed mood, insomnia, 
irritability, severe anxiety, crying spells and ideas that 
life was not worth living.  A diagnosis of depressive 
disorder not otherwise specified was noted.  A Global 
Assessment of Functioning (GAF) score of 30 was assigned at 
admission.  The veteran was admitted for self protection and 
to prevent further deterioration of his symptoms.  After the 
veteran received maximum benefit, with marked improvement of 
mood and denied any death wish he was discharged with 
treatment at the day hospital.  A GAF of 55 was assigned.  

A VA compensation and pension examination was conducted on 
the day of his discharge December 10, 2003.  The veteran was 
retired and not working.  He lived with his wife and mother 
in law.  The veteran's subjective complaints included feeling 
sad, depressed, with irritability, loss of interest in daily 
living activities, loss of energy, insomnia, inability to 
feel pleasure in daily tasks, loss of interest in sex, 
anxiety, restlessness, and tension.  He also complained of 
excessive anxiety and being worried about all kinds of 
things.  Mental status examination revealed he was 
appropriately dressed with adequate hygiene.  He was 
cooperative, spontaneous, and established eye contact with 
the examiner.  He was alert, aware of the interview situation 
and in contact with reality.  There was no evidence of 
psychomotor retardation or agitation.  There were no tics, no 
tremors, and no abnormal movement.  His thought process was 
coherent and logical.  There was no looseness of association 
and no evidence or disorganized speech.  There was no 
evidence of delusions and no evidence of hallucinations.  His 
mood was depressed.  His affect was constricted and 
appropriate.  He had no phobias, no obsessions, no panic 
attacks, and no suicidal ideas.  He was oriented in person, 
place and time.  His memory for recent, remote, and immediate 
events was intact.  His abstraction capacity was normal.  His 
judgment was fair.  His insight was fair.  The signs and 
symptoms described above were interfering with the veteran's 
social and employment functioning.  A generalized anxiety 
disorder and depressive disorder were diagnosed and GAF 
scores of 50 were assigned for both diagnoses.  

July 2004 VA interdisciplinary treatment notes indicated the 
veteran had depressive symptoms including a death wish.  

An August 2004 letter from the Social Security Administration 
informed the veteran he had been found disabled and awarded 
benefits.  SSA noted the veteran had the following 
impairments: major depressive disorder, HIV positive, 
myopathy, diabetes mellitus II, diabetic polyneuropathy, 
hepatitis C, degenerative disc disease L5-S1, lumbar 
spondylosis, naso pharyngitis and degenerative joint disease.  

A February 2005 VA psychiatric evaluation reveals the veteran 
complained of irritability and becoming verbally abusive to 
his wife and others.  He forgot names and where he was going.  
He often bypassed his destination when driving.  He 
attributed a weight gain of 8 pounds to his anxiety and over 
eating.  He did not sleep well even with treatment.  Mental 
status evaluation revealed he was clean, adequately dressed 
and groomed.  His mood was anxious and somewhat depressed.  
His affect was constricted.  His attention was good, but his 
concentration was only fair.  His speech was clear and 
concise.  He was not hallucinating, suicidal or homicidal.  
His insight and judgment were fair.  He exhibited good 
impulse control.  A generalized anxiety disorder with 
depressive features was diagnosed.  A current GAF of 50 was 
assigned.  

A January 2006 VA examination reveals the veteran reported 
having been married twice.  He was living with his second 
wife.  He described his family relationships as bad and 
getting worse.  He had two friends, but preferred to be 
alone.  He liked watching the horse races and gambling on the 
races.  His current psychiatric complaints included crying 
bouts on a daily basis.  He heard voices at nighttime every 
day.  He had trouble sleeping four to five nights a week.  He 
was suspicious and watchful with no motivation.  He was 
neatly groomed and appropriately dressed.  He was tearful 
during the interview.  His speech was spontaneous.  His mood 
was depressed and his attention intact.  He could not perform 
serial sevens or spell a word backwards.  He was oriented to 
person, time and place.  His thought processes were logical, 
goal directed and relevant.  He was preoccupied with one or 
two topics.  He had moderate sleep impairment that interfered 
with his daily activities.  His auditory hallucinations were 
not persistent.  There were no ritualistic behaviors or panic 
attacks.  His impulse control was good and there were no 
episodes of violence.  He had occasional suicidal thoughts.  
His remote, recent, and immediate memory were normal.  The 
veteran had been employed as an administrative clerk at a 
rehabilitation center, but he lost his job when it closed.  A 
GAF of 55 was assigned.  

After reviewing the evidence in the claims folder the Board 
has concluded the veteran's symptoms of suicidal ideation, 
loss of concentration, hearing voices each evening and near 
continuous depression more nearly approximate the criteria 
for a 70 percent rating for impairment due to a mental 
disorder.  Because the veteran remains oriented in all 
spheres and his hygiene is good, and since his memory is 
normal, and his thought processes are logical, goal directed 
and relevant, a 100 percent schedular evaluation is not 
warranted.  Likewise, because it is numerous other non-
service connected disabilities which provide the basis for 
benefits from Social Security, the veteran's unemployment 
status does not provide a basis for an even greater award due 
to unemployability, nor are extra-schedular considerations 
warranted.  


ORDER

An increased rating of 70 percent for generalized anxiety 
disorder is granted, subject to regulations governing the 
award of monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


